Citation Nr: 0534393	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-26 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a neuroma of the right 
foot, currently evaluated 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods active duty from July to November 
1983 and from January 1985 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The medical evidence shows the veteran's right foot neuroma 
is manifest by occasional complaints of pain and numbness and 
mild tenderness.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 10 percent 
for the neuroma of the right foot.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 
4.124a, Code 8725 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record:  
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the July 2003 statement of the case, the June 2004 
supplemental statement of the case, and a May 2002 RO letter 
to the veteran notifying her of the VCAA, she has been 
advised of the laws and regulations governing the claim on 
appeal and the evidence that she must supply and the evidence 
that VA would attempt to obtain.  Thus, she may be considered 
to have been advised to submit any pertinent evidence in her 
possession.  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005).  Finally, the Board notes that records of VA 
treatment through April 2004 have been obtained, and the 
veteran has been afforded two VA compensation examinations to 
obtain medical opinions concerning the severity of her 
condition at issue - which is the determinative question.  
She has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  See 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Therefore, the Board finds that the duty to assist has also 
been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, wherein the Court indicated that 38 U.S.C.A. § 
5103(a) requires VA to provide VCAA notice before any initial 
unfavorable agency of original jurisdiction (AOJ, i.e., RO) 
decision.  In the present case, the RO initially considered 
the claims on appeal subsequent to the passage of the VCAA 
and the modifications to 38 U.S.C.A. § 5103(a) therein.  
Further, the veteran's claim was reconsidered in June 2004, 
in light of additional development performed.  So the Board 
finds no evidence of prejudicial error in proceeding to a 
decision on the merits in the present case.  See Mayfield, 
supra.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Service connection for an apparent Morton's neuroma between 
the right fourth and fifth metatarsal heads, with a 10 
percent rating, has been in effect since 1987.  

VA clinical records reflect the veteran's occasional 
complaint of burning, stinging pain, and sometimes a numb 
feeling between her right fourth and fifth metatarsal heads.  



On VA compensation examination in July 2002, the veteran 
expressed similar complaints, adding that her pain extends up 
the back of her calf and occasionally reaches her thigh.  She 
reported that, during the first half of 2002, she had lost 
about one day per month from work due to swelling and pain in 
her right foot.  The only clinical findings recorded by the 
examiner were a positive, but weak, dorsalis pedis pulse in 
both feet and negative posterior tibial pulses.  The examiner 
commented that the history and clinical findings were 
consistent with Morton's neuroma between the fourth and fifth 
metatarsals near the heads.  

A VA podiatric consultant in August 2002 discussed the 
veteran's complaints and similar clinical findings in some 
detail.  He also suspected a neuroma of the right fourth 
intermetatarsal space, as well as metatarsalgia of the right 
fourth metatarsophalangeal joint, in addition to pes planus 
with splay foot and associated foot strain.  

In October 2003, the veteran was evaluated for complaints of 
right leg numbness and tingling originating in her buttock 
and traveling down the posterior side of her leg into her 
first and second toes.  Following evaluation, the diagnoses 
were pyriformis syndrome and sacroiliac joint dysfunction.  
She was also noted to have bilateral pes planus.  

Finally, another VA compensation examination was conducted in 
April 2004.  The examiner noted the veteran's report that the 
pain between her right fourth and fifth toes was "really not 
severe."  Her primary complaint related to the pain in her 
foot that extended to the back of her leg and up to her 
buttock.  She reported that that pain was present when she 
would stand and walk for a considerable distance.  She said 
that she had missed about one day a month from work because 
of the pain in her leg.  On examination, there was pes planus 
bilaterally and mild calluses on both feet consistent with 
that disorder.  The examiner noted mild tenderness between 
the metatarsals of the right fourth and fifth toes on 
compression.  There was some mild tenderness on the dorsum of 
the right foot.  No swelling was reported.  The examiner 
commented that the pain in the foot that extended into the 
right leg was not related to the Morton's neuroma or pes 
planus.  

An RO rating decision in May 2004 granted service connection 
for bilateral pes planus and assigned a 0 percent (i.e., 
noncompensable) rating.  Manifestations attributable to that 
disability and used in determining that rating cannot, in 
turn, be used to increase the rating for the veteran's 
service-connected neuroma.  38 C.F.R. § 4.14 (2005), VA's 
anti-pyramiding regulation; see, too, to a lesser extent 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating 
VA must be able by competent medical evidence to distinguish 
the extent of the veteran's symptoms that are attributable to 
the condition at issue, from those that are unrelated to her 
military service or, in this particular instance, another 
service-connected disability).

For residuals of foot injuries, a 30 percent rating is 
warranted for severe impairment.  A 20 percent rating 
requires moderately severe residuals, and if the residual 
impairment is moderate, a 10 percent evaluation is assigned.  
Code 5284.  

Concerning evaluations for disabilities of peripheral nerves, 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. 
§ 4.124a.  Incomplete paralysis of the posterior tibial 
nerve, including neuralgia, is to be rated 10 percent for 
mild or moderate impairment and 20 percent for severe 
impairment.  Code 8725.  

Although the veteran has occasionally been seen for 
complaints of pain and numbness between her right fourth and 
fifth metatarsals and some mild tenderness has been reported 
by one examiner, her primary contention is that the pain that 
extends up (or down) her posterior right leg is due to her 
service-connected neuroma.  However, the medical examiners 
have indicated there is no relationship between the leg pain 
and her foot neuroma (or even to her also service-connected 
pes planus).  

Although the veteran reported in July 2002 that she had lost 
about one day per month during the first half of that year 
due to pain in her foot, she later indicated that it was the 
pain in the back of her leg that was causing her to lose time 
from work.  And, again, this pain has not been etiologically 
linked to her neuroma or even pes planus.

It is clear that the manifestations of the veteran's service-
connected neuroma are wholly sensory.  Moreover, the Board 
finds that occasional complaints of pain and numbness in the 
area between her right fourth and fifth toes, with mild 
tenderness noted on examination, reflect not more than mild 
overall impairment.  Accordingly, evaluating the disability 
under either Code 5284 or Code 8725, the Board concludes that 
the criteria for more than a 10 percent rating are not met.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  But, 
here, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication the veteran has been 
hospitalized for treatment of her right foot neuroma since 
her separation from service.  All of her treatment and 
evaluation for this condition since service has been on an 
outpatient (as opposed to inpatient) basis.  Neither does the 
record reflect marked interference with her employment - 
meaning above and beyond that contemplated by her current 10-
percent schedular rating.  She has not submitted any evidence 
of excessive time off from work due to her neuroma disability 
or of concessions made by her employer because of its 
severity.  So there simply is no evidence of any unusual or 
exceptional circumstances that would take her case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3.  In this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and, therefore, the provisions of § 5107(b) 
and § 4.3 are not applicable.  Her appeal, then, must be 
denied.


ORDER

The claim for an increased rating for a neuroma of the right 
foot, currently evaluated as 10-percent disabling, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


